Dear Representative Bruneau:
You have requested the opinion of this office regarding the tax credit afforded to residential lessees by virtue of Act 1034 of 1991, originally enacted as R.S. 20:2, but made statutory as R.S. 47:1710, which provides:
     "A.  The purpose of this section is to partially implement the provisions of Article VII, Section 20(B) of the Constitution of Louisiana relative to the providing of tax relief to residential lessees in order to provide equitable tax relief similar to that granted to homeowners through homestead exemptions.
     B.  For purposes herein, a residential lessee is defined as a person who owns and occupies a residence, including mobile homes, but does not own the land upon which the residence is situated.
     "C.  A residential lessee shall be entitled to a credit against any ad valorem tax imposed relative to the residence property, in an amount equal to the amount of tax applicable on property with an assessed valuation of seven thousand five hundred dollars or the actual amount of the tax, whichever is less, provided the residential lessee is not otherwise entitled to the homestead exemption." (emphasis added)
Specifically, you have requested our opinion as to how an individual lessee entitled to this credit should proceed to claim the benefits of the credit.  R.S. 47:1710, although clearly providing for such a credit, does not include a plan or method for implementing this credit.
We note that the factors which control whether a lessee would be entitled to this credit are similar to the factors which control the determination of whether property is exempt from taxation pursuant to the homestead exemption.  The determination of whether property is subject to the homestead exemption is clearly the responsibility of the various tax assessors [La. Const. (1974) Art. VII, Sec. 18; R.S. 47:1952].
However, although the assessors are charged with the responsibility of determining the value of property subject to ad valorem taxation, as well as whether property is exempt from taxation, the assessors do not have the responsibility for determining an individual's entitlement to a tax credit.
We have also researched the laws applicable to tax collectors, but our research did not reveal any legislation which would guide tax collectors in determining which taxpayers are entitled to the credit.
As such, your question appears to be one which would best be addressed by future legislation.
We trust this adequately responds to your inquiry.  If we can be of further assistance, please do not hesitate to contact us.
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: JEANNE-MARIE ZERINGUE Assistant Attorney General
RPI:JMZ:jav 247n